Per Curiam:
We are satisfied that the greater number of material witnesses reside in Onondaga county, where the main transactions took place, and for that reason we think that the place of trial should be changed from the county of New York to the county of Onondaga. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.